Citation Nr: 1009194	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Medical and Regional Office Center ("RO") in Fargo, North 
Dakota in which the RO found that new and material evidence 
had not been received to reopen the appellant's previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  In that same rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for tinnitus.  The appellant, who had active 
service from October 1966 to August 1970 and from September 
1973 to July 1976, appealed the RO's denial to reopen his 
bilateral hearing loss claim to the BVA.  Thereafter, the RO 
referred that issue to the Board for appellate review.    

For reasons discussed in more detail below, the Board finds 
that new and material evidence has in fact been received to 
reopen the appellant's previously denied claim of entitlement 
to service connection for bilateral hearing loss.  However, 
since the RO has not had the opportunity to evaluate the 
merits of the appellant's reopened hearing loss claim, it 
must be REMANDED to the RO for its consideration.  As such, 
the merits of this issue will be addressed in the REMAND 
portion of the decision below; and is hereby REMANDED to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material bilateral 
hearing loss service connection claim has been obtained.

2.  Most recently, in an unappealed decision dated in March 
2002, the RO reopened  a previously denied claim of 
entitlement to service connection for bilateral hearing loss 
but denied the claim on its merits.  

3.  The evidence received since the March 2002 	rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's bilateral hearing 
loss claim and raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  A March 2002 rating decision that denied entitlement to 
service connection for bilateral hearing loss is a final 
decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2009).

2.  The evidence received subsequent to the March 2002 rating 
decision is new and material; and therefore the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

In this case, a letter dated in January 2007 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to the issue of whether 
the appellant's bilateral hearing loss claim should be 
reopened, the appellant cannot be prejudiced 

by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

B.  Reopened claim

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§§ 3.303, 3.304. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).

In this appeal, the appellant seeks service connection for 
bilateral hearing loss on the basis of his exposure to 
acoustic trauma during his first period of service. See 
appellant's statements dated in January 2007, March 2007 and 
March 2008.  In the past, the appellant has requested and 
been denied service connection for this audiological disorder 
on several different occasions. See rating decisions dated in 
June 1971, January 1977 and April 1985.  The appellant was 
provided notice of the above-referenced rating decisions, as 
well as his appellate rights. Id.  However, he did not 
appeal.      

Thereafter, the appellant requested in March 2002 that his 
claim of entitlement to service connection for bilateral 
hearing loss be reopened.  After evaluating the appellant's 
request in conjunction with the evidence of record, the RO 
reopened the appellant's bilateral hearing loss claim but 
denied the claim on its merits. March 2002 rating decision.  
While the appellant was provided notice of the March 2002 
rating decision with his appellate rights, he did not appeal.  
Thus, the March 2002 rating decision represents a final 
decision. 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 20.1100, 
20.1103, 20.1104.  

Most recently, the appellant contacted the RO in December 
2006 with a request to reopen his previously denied bilateral 
hearing loss claim. See December 2006 statement in support of 
claim.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).


When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

In this case, the evidence associated with the claims file 
since the March 2002 rating decision consists of private 
medical records dated from March 2005 to April 2006; 
statements from the appellant; and an April 2007 VA 
audiological examination report.  In terms of evaluating the 
above-referenced evidence, the Board observes for the record 
that the RO found it to be new but not material after 
implicitly comparing it with the other evidence contained in 
the claims file. See March 2007 rating decision.  A 
comparison of the appellant's newly submitted evidence and 
the other evidence contained in the claims file essentially 
constitutes a merits determination of the appellant's claim 
rather than a determination of whether new and material 
evidence has been submitted to reopen the claim.  Analyzing 
only the issue of whether the appellant's bilateral hearing 
loss claim should be reopened, and presuming the credibility 
of the March 2007 VA medical examination report and the 2005 
and 2006 private medical records contained in the claims 
file, the Board concludes that new and material evidence has 
been submitted to reopen the appellant's previously denied 
claim of entitlement to service connection for bilateral 
hearing loss.  

Accordingly, the Board finds that the appellant's bilateral 
hearing loss claim should be reopened. 38 U.S.C.A. § 5108. 
 However, since the RO has not had the opportunity to 
explicitly adjudicate the appellant's bilateral hearing loss 
claim in light of all evidence of record, this case must be 
remanded for such adjudication. See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss; and to this extent only, the appeal is granted. 


REMAND

In view of the above determination that the appellant's claim 
of entitlement to service connection for bilateral hearing 
loss is reopened, the Board finds that the RO, consistent 
with the principles set forth in Bernard v. Brown, supra, 
must be provided an opportunity to further develop the record 
(if warranted) and to conduct a de novo review of the 
reopened claim, based on the evidence in its entirety.  As 
such, this claim is hereby remanded to the RO for review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's bilateral hearing 
loss claim, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  After undertaking any additional 
development deemed warranted (see 
January 2010 informal hearing 
presentation) and considering all of 
the evidence of record, the RO should 
review on the merits the appellant's 
reopened service connection for 
bilateral hearing loss claim.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


